Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
  	The following claim amendments were approved by attorney of record Avery Goldstein in communications held between 2/22/22 and 2/24/22, and where the claim amendments to claims 5 and 7 are to correct obvious typographical and/or grammatical errors (e.g., see Applicants’ Specification, p.2,ll.20-22 for amendments to claim 7). 	In claim 1, lines 1-8:  	“A hygienic device for the collection of menstrual flow that, comprising an impermeable and flexible body (2) with an external lower part opposite to a mouthpiece (21), said flexible body has fastening means (3) to proceed to withdrawal after use, characterized in that the said fastening means (3) comprise a threadlike element (31) having a sufficient length in order that, once the device has been placed in the body of the user, a distal end of said flexible body remains externally located” ; 	is replaced with: 	  -  -   A hygienic device for the collection of menstrual flow, comprising: 	an impermeable and flexible body (2) having a receptacle-shaped, cup type, form and formed of an impermeable and flexible material; the flexible body (2) comprising:

	In claim 5, line 3, “the receptacle, at least, one” is replaced with  -  -   the receptacle, at least one    -   -  .

	In claim 7, lines 2-3, “the distal end of the threadlike element (31) has a protrusion (33) to facilitate fastening it when it is complete” is replaced with:   	-  -   the distal end of the threadlike element (31) has a protrusion (33) to facilitate withdrawing the cup from the vagina after it is used    -   -  .

 	Claims 2, 3, and 10 are cancelled.


Reasons for Allowance
	Claims 1 and 4-9 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Backman (WO 2007/082341 A1); Adams (US 3102541 A); and Pickering (WO 2006/058409 A1).  

    PNG
    media_image1.png
    418
    497
    media_image1.png
    Greyscale
 	As to claim 1, Backman discloses a hygienic device for the collection of menstrual flow (Abstract), comprising:  	an impermeable and flexible body (10) (vaginal cup 10; Fig.7-8; p.7,ll.1-28) comprising:  		an external lower part opposite to a mouthpiece (12) (mouth 12 within lip 17 Fig.7-8;p.7,ll.26),  		a fastening means to proceed to withdrawal after use, the fastening means comprising an elongate element (18) (elongate extension 18 Fig.7-8;p.8,ll.12-14) having a sufficient length in order that, once the device has been placed in the body of the user, a distal end of said flexible body (2) remains externally located (where the element /extension 18 is capable of being placed with a portion external to the body of the user, where the cup shaped container 11 of the body 10 can be placed in the vaginal canal, but with the element/extension 18 being externally located as outside the vaginal canal Fig.7-8;p.8,ll.12-14) .  	Backman does not teach that the elongate element is thread-like.
 	However, Adams teaches a hygienic device for the collection of menstrual flow (catamenial device, Col.1,ll.7-10), comprising:

    PNG
    media_image2.png
    527
    246
    media_image2.png
    Greyscale
	an impermeable and flexible body (12) (impermeable thin flexible thermoplastic cup 12 with mouthpiece/upper opening 14 and closed bottom end; Fig.1; Col.2,ll.1-6; forming a cup like trap or collecting portion for menstrual secretions Col.2,ll.24-25) comprising:  		an external lower part (lower end 16) opposite to a mouthpiece (14) (upper opening/mouthpiece 14 within lip 10 Fig.1;Col.2,ll.2-6),  		a fastening means to proceed to withdrawal after use, the fastening means comprising a threadlike element (withdrawal string of end 16 of body 12 Fig.1 Col.2,ll.14-16).
	As to dependent claim 9, Backman discloses wherein said flexible body (11) is formed of a soft, elastomeric material p.4,ll.2-5). 	The combination of Backman and Adams does not teach that the elastic material is silicone. 	However, Pickering teaches a hygienic device for the collection of menstrual flow (Abstract, Fig.1-4, [0016]-[0022]), comprising: an impermeable and flexible body (20) (menstrual cup 20 comprising receptacle 22 with a top opening 30 and closed lower end 32; Fig.1-4; [0016],ll.2-6) comprising: an external lower part opposite to a mouthpiece (12) (mouth 12 within lip 17 Fig.7-8;p.7,ll.26), wherein the cup 20/receptacle 22 comprises an elastomeric material as preferably a silicone rubber  
 	However, as to independent claim 1, Backman, Adams, and/or Pickering fail to teach or fairly suggest wherein the fastening means comprises a threadlike element comprising a long and thin extension of the same impermeable and flexible material as the flexible body, wherein the threadlike element is longer than the body and has a sufficient length in order that, once the hygienic device has been placed in the vagina of the body of the user, a distal end of said threadlike element (31) is capable of remaining externally located from the vagina of the body of the user.

	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the fastening means of Backman, Adams, and/or Pickering to provide wherein the fastening means comprises a threadlike element comprising a long and thin extension of the same impermeable and flexible material as the flexible body, wherein the threadlike element is longer than the body and has a sufficient length in order that, once the hygienic device has been placed in the vagina of the body of the user, a distal end of said threadlike element (31) is capable of remaining externally located from the vagina of the body of the user.  One of skill would not have been motivated to modify the teachings of Backman, Adams, and/or Pickering to provide the above combination elements and arrangement, where Backman, Adams, and/or Pickering fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781